               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00127-MR


SALIMABDU GOULD,1               )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
J. NICHOLES, et al.,            )                             ORDER
                                )
               Defendants.      )
_______________________________ )

      THIS MATTER is before the Court on initial review of the Plaintiff’s

Complaint [Doc. 1] and Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. 2]. Also pending is Plaintiff’s “Order to Show

Cause Preliminary Injunction, Temporary Restraining Order….” [Doc. 5].

      Pro se Plaintiff is a prisoner in the custody of the North Carolina

Department of Public Safety (NCDPS) at the Marion Correctional Institution.

Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1985.2 [Doc. 1].



1Also known as Abdu-Salim Gould (see E.D.N.C. Civil Case Nos. 5:14-ct-03066-FL and
2:14-cv-00075-FL) and as Abdu Salim-Gould (see E.D.N.C. Civil Case No. 2:15-cv-
00002-FL).

2 Plaintiff also purports to bring this action pursuant to the United States Constitution
Article I, Section 8, clause 8 (addressing patents and copyrights) and criminal conspiracy
statutes 18 U.S.C. §§ 241 and 242.


          Case 1:20-cv-00127-MR Document 9 Filed 08/19/20 Page 1 of 7
He names as Defendants: Officer J. Nicholes, a Marion C.I. Security Risk

Group (SRG) intelligence officer; Captain M. Long, a Marion C.I. intelligence

officer; Thomas Hamilton, a unit manager; and Robert T. Barker, a

designated hearing officer.

      In his Complaint, Plaintiff appears to allege that Defendants have:

acted together to wrongly accuse him of violating the grievance process and

of being a sovereign citizen; classified him as SRG3 without a hearing;

deprived him of the grievance process; denied him of access to the courts;

destroyed his legal mail and materials; confined him to his room and only

allowed him to come out in handcuffs and shackles; and exposed him to staff

aggression including constant threats, harassment, and false infractions

which causes Plaintiff “constant fear of imminent physical harm.” [Doc. 1 at

4].   He also makes vague allegations that he is being denied religious

freedom “to be at peace with self.”           [Id.].   Plaintiff seeks a temporary

restraining order or preliminary injunction; compensatory, nominal, and

punitive damages; and a jury trial.




3 The SRG or “Security Risk Group” designation indicates that the North Carolina
Department of Public Safety has classified a prisoner as a validated gang member. See
https://www.ncdps.gov/adult-corrections/security-services (last visited Aug. 17, 2020).


                                          2


         Case 1:20-cv-00127-MR Document 9 Filed 08/19/20 Page 2 of 7
       Plaintiff’s “Order to Show Cause Preliminary Injunction, Temporary

Restraining Order….” [Doc. 5], which was docketed as a Motion for Order

to Show Cause, is a 79-page collection of largely meaningless documents4

including a proposed order for the Defendants to show cause why a

preliminary injunction or temporary restraining order should not be granted.

In his supporting Memorandum [Doc. 6], Plaintiff makes wide-ranging

allegations including that he was denied access to the courts and to legal

mail at Scotland C.I.; that he was then transferred to Marion C.I. where he

wrongly labeled SRG without due process and was denied personal

property; that he has been retaliated against and denied access to the courts

and to legal mail; that he is being harassed and threatened which causes

stress and anxiety; and that he was given a false SRG infraction to justify

continuing to deprive him of access to the courts. Plaintiff further alleges that

NCDPS’s Regional Director of Prisons Kenneth Lassiter and Commissioner

Todd E. Ishee “conspired to use their authority, office, to gain tactical



4 For instance, the packet includes a “Disclosure of Corporate Affiliations and Other
Entities with Interest in Litigation” in which Plaintiff refers to himself as a “secured party-
indemnitee” and states verbatim: “One Being: [signature] authorized representative, in
propria persona sui juris, secured party indemnitee of hold-harmless and indemnitee
agreement, self-executing contract/security agreement, of autograph common law
copyright © notice, record holder and sole-proprietor, having made public notice March
11, 2020 in the U.S. District Court, Western District of N.C. Charlotte.” [Doc. 5 at 4].
                                              3


          Case 1:20-cv-00127-MR Document 9 Filed 08/19/20 Page 3 of 7
advantage in litigations” by labeling Plaintiff SRG to justify restricting his

access to the courts and legal mail. [Doc. 6 at 5]. Plaintiff alleges that “[t]here

is a pattern, Plaintiff genuinely expresses his concerns … and fears of

imminent danger of physical harm” because, for instance, he is only allowed

out of his cell in handcuffs and shackles. [Doc. 6 at 11, 17].

      The Prison Litigation Reform Act’s (PLRA) three-strikes rule “generally

prevents a prisoner from bringing suit in forma pauperis (IFP) – that is,

without first paying the filing fee – if he has had three or more prior suits

‘dismissed on the grounds that [they were] frivolous, malicious, or fail[ed] to

state a claim on which relief may be granted.’” Lomax v. Ortiz-Marquez, 140

S. Ct. 1721, 1723 (2020) (quoting 28 U.S.C. § 1915(g)).               Any of the

enumerated types of dismissals counts as a strike, “whether [the dismissals

are] with prejudice or without.” Id. To avoid application of the three-strikes

bar, a prisoner must demonstrate that he is “under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g). The requisite imminent danger

must address a danger that is “close at hand, not a past infraction,” and “must

have some nexus or relation to those of the underlying complaint.” Meyers

v. Comm’nr of Soc. Sec. Admin., 801 F. App’x 90, 96 (4th Cir. 2020). “Vague,

speculative, or conclusory allegations are insufficient to invoke the exception

of § 1915(g); rather, the inmate must make ‘specific fact allegations of
                                        4


         Case 1:20-cv-00127-MR Document 9 Filed 08/19/20 Page 4 of 7
ongoing serious physical injury, or a pattern of misconduct evidencing the

likelihood of imminent serious physical injury.’” Johnson v. Warner, 200 F.

App’x 270, 272 (4th Cir. 2006) (quoting Martin v. Shelton, 319 F.3d 1048,

1050 (8th Cir. 2003)).

      Plaintiff has filed at least three prior civil actions that count as strikes

under § 1915(g): Gould v. Farrakhan, Civil Case No. 2:15-cv-00002-FL, 2015

WL 1046133 (E.D.N.C. March 10, 2015) (dismissed for failure to state a

claim; no appeal taken); Gould v. Bertie Cnty., Civil Case No. 5:14-ct-03066-

FL, 2015 WL 11090417 (E.D.N.C. Jan. 13, 2015) (dismissed for failure to

state a claim), aff’d 604 F. App’x 284 (4th Cir. 2015); Gould v. Summey, Civil

Case No. 2:14-cv-00075-FL, 2015 WL 412832 (E.D.N.C. Jan. 30, 2015)

(dismissed for failure to state a claim; appeal voluntarily dismissed).

      Plaintiff seeks to avoid the three-strikes bar by contending that he is in

imminent danger of physical harm. [See Doc. 1 at 4]. However, Plaintiff’s

allegations of harassment, threats, and fear have no nexus to the underlying

complaint and are too vague and conclusory to establish that he is in

imminent danger of physical harm. See, e.g., Merriweather v. Reynolds, 586

F.Supp.2d 548 (D.S.C. May 11, 2008) (holding that inmate’s allegations of

serious retaliation, continuous threats on his life, that he is in danger from

prison gangs, and that prison personnel have threatened to put him in a pink
                                        5


        Case 1:20-cv-00127-MR Document 9 Filed 08/19/20 Page 5 of 7
jumpsuit, were insufficient to establish an imminent danger of physical harm

under § 1915(g)).

      Plaintiff is subject to the three-strike bar; he has not prepaid the filing

fee; and he has failed to demonstrate that he is in imminent danger of

physical harm. Therefore, he may not proceed in forma pauperis pursuant

to § 1915(g). Accordingly, the Court will dismiss the Complaint without

prejudice. The “Order to Show Cause Preliminary Injunction, Temporary

Restraining Order….” [Doc. 5] will be denied as moot.

      IT IS, THEREFORE, ORDERED that:

      (1)    The Order waiving the initial partial filing fee and directing

monthly payments from Plaintiff’s inmate account [Doc. 8] is VACATED;

      (2)    Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. 2] is DENIED;

      (3)    The Clerk of Court’s Financial Department is instructed to

reimburse Plaintiff for funds that have been collected for the payment of his

filing fee in this case, if any;

      (4)    The Clerk is respectfully instructed to mail a copy of this Order to

the Marion Correctional Institution so that withdrawals from Plaintiff’s inmate

account for this case can be terminated;



                                        6


         Case 1:20-cv-00127-MR Document 9 Filed 08/19/20 Page 6 of 7
     (5)   Plaintiff’s Complaint [Doc. 1] is DISMISSED WITHOUT

PREJUDICE; and

     (6)   Plaintiff’s “Order to Show Cause Preliminary Injunction,

Temporary Restraining Order…” [Doc. 5] is DENIED AS MOOT.

     The Clerk is instructed to add this case to Plaintiff’s Filer Status Report

in CM-ECF and close this case.

     IT IS SO ORDERED.
                              Signed: August 19, 2020




                                         7


        Case 1:20-cv-00127-MR Document 9 Filed 08/19/20 Page 7 of 7
